The Despondent and Plaintiff below, brought this suit against Aaron W. Tullís, to recover the possession of a quantity of personal property alleged to have been wrongfully and unlawfully taken from the Plaintiff, and unjustly withheld -by the Defendant.The answer admits the taking, but set up that on the Tth day of December, 1855, a judgment was obtained against Joseph Bergfeld, and execution issued thereon and placed in the hands of the Defendant, as Sheriff of Damsey County.*425The Plaintiff, in his reply, denied that the same was the property of J oseph Bergfeld.A jury trial was had, and a verdict given in favor of the Plaintiff.A motion for a new trial was made, founded upon objections to the jury, taken at the trial of the cause, and upon the admission of certain evidence upon the trial. The motion was denied, and judgment entered in favor of the Plaintiff according to the verdict.The Defendant appealed from this judgment to the Supreme Court.The record sent up, presents the full bill of exceptions as settled, with the evidence offered and objections taken at the tidal, but no points or authorises are on file.. The judgment of the Court below was reversed, and a new trial ordered.(No opinion on file in the Supreme Court.]